United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2676
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Michael Singletary

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 20, 2019
                              Filed: March 13, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Singletary appeals the district court’s1 judgment imposed after he
pleaded guilty to an assault charge. Singletary’s counsel moved for leave to withdraw

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
and filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging an
appeal waiver in Singletary’s plea agreement. In a pro se brief, Singletary asserted
ineffective assistance of counsel.

       Following careful de novo review, we conclude the record establishes that
Singletary’s guilty plea was knowing and voluntary, including the appeal-waiver
provision, and that enforcing the appeal waiver would not result in a miscarriage of
justice. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of
review; United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). At
the plea hearing, Singletary confirmed that he understood the plea agreement,
including the maximum penalty and the appeal waiver; and that no one had made any
promises to induce him to plead guilty. See Nguyen v. United States, 114 F.3d 699,
703 (8th Cir. 1997) (defendant’s statements at plea hearing carry strong presumption
of verity). We decline to address Singletary’s claim of ineffective assistance of
counsel in this direct appeal because it requires development of an adequate record.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006).

       We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues. We affirm the judgment of the
district court and grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-